 1   BOIES SCHILLER FLEXNER LLP
     RICHARD J. POCKER, ESQ.
 2   Nevada Bar No. 3568
 3   300 South Fourth Street, Suite 800
     Las Vegas, Nevada 89101
 4   Telephone (702) 382-7300
 5   Attorneys for Defendant
 6    GLEN EDWARD GARNER

 7
                                  UNITED STATES DISTRICT COURT
 8
 9                                 FOR THE DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                     )
11
                                                   )
12                          Plaintiff,             )       Case No.: 2:18-cr-00317-JAD-VCF
                                                   )
13   v.                                            )
                                                   )
14
     GLEN EDWARD GARNER,                           )
15                                                 )
                            Defendant.             )
16                                                 )
17
18         STIPULATION AND ORDER TO CONTINUE DEADLINE FOR FILING OF
                     PRETRIAL MOTIONS AND RELATED DATES
19                            (Twenty-First Request)
20          IT IS HEREBY STIPULATED AND AGREED, by and between Defendant GLEN
21   EDWARD GARNER, by and through his attorney (Richard J. Pocker, Esq. of the law firm of
22   Boies Schiller Flexner LLP), and the Plaintiff UNITED STATES OF AMERICA (hereinafter,
23   “the Government”), by and through its attorney (Assistant United States Attorney Joshua
24   Brister), that the deadline for the filing of pretrial motions be extended to July 30, 2021, and the
25   due date for any responses to pretrial motions be extended to August 14, 2021.
26   ///
27   ///
28   ///


                                                       1
 1          This Stipulation is entered into for the following reasons:
 2          1.      The present case is currently set for trial on September 14, 2021. The date by
 3   which pretrial motions are to be filed is July 16, 2021.
 4          2.      As set forth in great detail in earlier filings and stipulations, the discovery period
 5   in the present case has been different than in ordinary criminal cases, in that motions practice
 6   has resulted in a more voluminous production of evidence and documents by the Government.
 7   Moreover, the vast majority of the produced materials were disclosed after the commencement
 8   of the COVID-19 public health crisis, including hours of recorded conversations gathered
 9   through a Title III wiretap.
10          3.      Defendant GARNER has recently been present in counsel’s office to review the
11   extensive recordings provided by the Government, including the hours of recorded telephone
12   calls including pertinent intercepted Title III recordings and other recordings associated with
13   controlled buys in this case. During the review process, Defendant GARNER and his counsel
14   have been unable to determine whether all materials concerning the Title III wiretap requested
15   by Defendant GARNER (including those the Government agreed to provide) have, in fact, been
16   provided. Counsel for Defendant GARNER and counsel for the Government discussed this
17   situation briefly during the meet and confer conversation with respect to Defendant GARNER’s
18   contemplated motions on July 1, 2021, and again on July 14, 2021. Defendant GARNER
19   requests additional time in which both parties can determine and verify whether the
20   contemplated materials were disclosed, and the Government does not object to his delay.
21   Defendant GARNER and his counsel will need additional time to meet with respect to the
22   preparation of motions once any discrepancy is cleared up. Consequently, Defendant
23   GARNER requests this extension of the motions deadline to July 30, 2021.
24          4.      The requested extension will have no immediate effect on the September 14,
25   2021 trial setting, but the parties also recognize that a subsequent postponement of the motions
26   due date and trial date may be necessary. The parties hereby agree that, at Defendant
27   GARNER’s request, the due date for pretrial motions should be extended to July 30, 2021, and
28   that the deadline for responding to these motions be extended to August 14, 2021.


                                                      2
 1          5.      Counsel for the Government does not oppose the Defendant’s request for a
 2   continuance of the due date for pretrial motions. Counsel for Defendant GARNER is also in
 3   agreement that, should the Government require additional time to respond to such motions, the
 4   defense will stipulate to such an extension. Moreover, while the meet and confer process with
 5   respect to the contemplated motions (conducted over the past few weeks) has been effective in
 6   whittling down the issues between the parties, additional streamlining of the motions may occur
 7   if the requested extension is granted.
 8          6.      Defendant GARNER is free on pretrial release pending trial, and has no
 9   objection to the requested continuance, as it will enhance the thoroughness of his trial
10   preparation. He is insistent on receiving and reviewing as much helpful and useful evidence as
11   possible in response to his earlier motions, and to having his pretrial motions as comprehensive
12   as possible.
13          7.      Denial of this request for continuance will result in a miscarriage of justice,
14   given the necessity of further informed preparation by Defendant GARNER and his counsel.
15          8.      The extension of deadlines contemplated by this Stipulation does not impact the
16   currently scheduled trial date of September 14, 2021. Nonetheless, the additional time
17   requested by this Stipulation is excludable in computing the time in which the trial herein must
18   commence pursuant to the Speedy Trial Act, Title 18, United States Code, Section
19   3161(h)(7)(A), when considering the factors under Title 18, United States Code, Sections
20   3161(h)(7)(B) and 3161(h)(7)(B)(iv).
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


                                                     3
 1          9.      This is the twenty-first request for an extension of the date by which motions
 2   must be filed, although most of those earlier requests were in conjunction with stipulations to
 3   continue the trial date during the COVID-19 pandemic.
 4          DATED this 14th day of July, 2021.
 5   BOIES SCHILLER FLEXNER LLP                           CHRISTOPHER CHIOU
                                                          Acting United States Attorney
 6
 7   By: /s/ Richard J. Pocker                            By: /s/ Joshua Brister
        RICHARD J. POCKER, ESQ.                              JOSHUA BRISTER
 8      Counsel for Glen Edward Garner                       Assistant United States Attorney
 9
10
                                                 ORDER
11
            Based on the pending Stipulation of counsel, and good cause appearing,
12
            IT IS FURTHER ORDERED that all additional Pretrial Motions are due on or before
13
     July 30, 2021 and Responses thereto are due on August 14, 2021. Replies due on or before
14
     August 21, 2021.
15
            DATED this 15th day of July, 2021.
16
17
                                                  ____________________________________
18                                                UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28


                                                     4
